DETAILED ACTION                                         Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                       Claim Rejections - 35 USC § 112
2.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.        Claims 19 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the original specification does not provide support for “the composition is not agitated after the target pH is reached.”  The original specification does refer to an argument against “significant mixing/agitation after the target pH is reached”, but this does not provide support for no agitation at all.  
                                           Claim Rejections - 35 USC § 102
4.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.        Claims 1-3, 7-9, 12, 14-17, 19, 20, and 22-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN101438761 (CN761).           CN761 discloses a process of fractionating liquid egg yolk into a water soluble and precipitated (granular) fractions (e.g. paragraph 43) comprising providing a liquid egg yolk which is raw (egg yolk separated from albumen, i.e. protein) or reconstituted egg yolk from egg yolk powder and water wherein same is combined with purified water (deionized) in a ratio of 5 water to 1 yolk, mixed well (inherently involving agitation), and then reduced to a pH of 5 by the introduction of a food grade acid (hydrochloric acid) into a mixing kettle with the yolk-water mixture (inherently involving further agitation in distributing the acid) wherein the subsequent mixture is gravitationally separated as same results in providing supernatant and precipitation layers wherein no freezing or addition of carbohydrate is employed and the temperature conducted during such process involves a period with 3-5 C while all other times are inherently considered to be room temperature (roughly 20-22 C) as no specific temperature is provided.  Though CN761 is silent regarding the particular amount of egg yolk granules in the water-soluble fraction, it is considered inherent that same would occur as claimed (less than 5% by weight) due to the same steps provided as set forth in said claims.   It is further considered inherent that the purified water in CN761 would possess high purity due to deionization well within the range set forth in claims 7, 20, and 21.         Regarding claim 14, CN761 further discloses gravitational separation, more specifically, by way of centrifugation (see claims 1 and 2).          Regarding claims 19, 23, and 28, CN761 does not employ agitation of the composition after mixing in the acid.  Although CN761 does employ centrifugation after said mixing, the action of a centrifuge imparts a separating action whereas agitation would inherently involve mixing of a liquid composition. 
Claim Rejections - 35 USC § 103
6.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.       Claims 7, 8, 19, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over CN101438761 (CN761).          Regarding claim 7 and 20, it should be noted that deionization is considered to be a means of high purification of water.  However, if it is shown that the disclosure regarding deionized water employed in CN761 cannot mean the metal ion concentration as called for in claims 7 and 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have attained same as a matter of preference as it is not seen or has been shown where such level of metal ions as claimed would provide for a patentable distinction.           Regarding claims 8, 19, and 28, if it is shown that the introduction of acid to the yolk-water mixture would not inherently involve some degree of agitation, it is notoriously well known to employ agitation through mixing to impart a uniform treatment of added material in a liquid base.  As such it would have been further obvious to have employed agitation through mixing, for example, to impart agitation to achieve such uniform treatment of the entire yolk-water mixture which would be well within the purview of a skilled artisan.8.        Claims 1-3, 7-9, 12, 14-17, 19, 20, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6217926 (Merkle).           Merkle discloses a process of fractionating liquid egg yolk into a water soluble and precipitated (granular) fractions (e.g. Example 1) comprising providing a liquid egg yolk which is raw (egg yolk separated from albumen) wherein same is combined with purified water (distilled) in a ratio of 1 water to 1 yolk, mixed (inherently involving agitation), and then reduced to a pH of 5 by the introduction of a food grade acid (col. 5, lines 23-25) with the yolk-water mixture wherein the subsequent mixture is gravitationally separated (centrifugation) resulting in supernatant and precipitation layers wherein no freezing or addition of carbohydrate is employed and other than a time period at 4 C (centrifugation), it is considered inherent that the rest of the process would occur at room temperature (roughly 20-22 C) as no specific temperature is provided.  Though Merkle is silent regarding the particular amount of egg yolk granules in the water-soluble fraction, it is considered inherent that same would occur as claimed (less than 5% by weight) due to the same steps provided as set forth in said claims.   It is further considered inherent that the purified water (by distillation) in Merkle would possess high purity due to distillation and to have reduced the metal ion concentration well within the range set forth in claims 7, 20, and 21.  Regarding claims 1, 9, and 15, absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the pH to any of the values within the pH range of 5-9 (Example 1) as a matter of preference including those values as specifically recited in claims 1, 9, and 15.          Regarding claim 7, 20, and 21, it should be noted that distillation is considered to be a purified water.  However, if it is shown that the disclosure regarding distilled water employed in Merkle cannot mean the metal ion concentration as called for in claims 7, 20, and 21, it would have been further obvious to have attained same as a matter of preference as it is not seen or has been shown where such level of metal ions as claimed would provide for a patentable distinction.            Regarding claims 8 and 19, if it is shown that the introduction of acid to the yolk-water mixture would not inherently involve some degree of agitation, it is notoriously well known to employ agitation through mixing to impart a uniform treatment of added material in a liquid base.  As such it would have been further obvious to have employed agitation through mixing, for example, to impart agitation to achieve such uniform treatment of the entire yolk-water mixture which would be well within the purview of a skilled artisan.         Regarding claims 19, 23, and 28, Merkle does not employ agitation of the composition after mixing in the acid.  Although Merkle does employ centrifugation after said mixing, the action of a centrifuge imparts a separating action whereas agitation would inherently involve mixing of a liquid composition.9.        Claims 4, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6217926 (Merkle) taken together with CN101438761 (CN761).           Merkle is silent regarding dilution of a reconstituted egg yolk.  However, CN761 teaches a similar process which employs reconstituted egg yolk as an alternative to raw egg yolk.  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed reconstituted egg yolk as a matter of preference of a known alternative regarding a similar process.                                              Response to Arguments
10.      Applicant's arguments filed 9/8/22 have been fully considered but they are not persuasive.
           Applicant argues that CN761 does not disclose gravitational separation of a liquid egg yolk composition.  Examiner disagrees.  CN761 employs gravitational separation by way of centrifugation (see claims 1 and 2).  It should be further that Applicant’s original specification recites various mechanical means including use of a centrifuge as one alternative gravitational separation technique (see paragraph 31 of the printed application).           Applicant argues that Merkle et al adjusts the pH of the mixed egg yolk material to a pH of from 5 to 9 by the addition of NaOH and does not employ an acid or food grade acid.  Examiner agrees that NaOH is a base and that Merkle uses same to adjust the pH.  However, Merkle also uses acid to adjust the pH (e.g. col. 5, lines 23-25).  While Merkle does not give an example of an acid which is food grade, it is inherent that a food grade acid would be employed due to the treatment of a material intended for human consumption (e.g. col. 4, lines 56-63).
           All other arguments have been addressed in view of the rejections set forth above.
                                                Conclusion11.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                       


Anthony Weier
November 23, 2022